— Appeal from a decision of the Workers’ Compensation Board, filed February 18,1983. Section 15 (subd 8, par [f]) of the Workers’ Compensation Law pertains to the statutory requirement for filing a C-250 reimbursement form. Under that provision, a self-insured employer could file a C-250 claim for reimbursement from the Special Fund at the latest before a determination of permanency was made. Here, the C-250 form was missing from the board’s folder on November 19, 1981 when the finding of permanency was established. However, the record indicates that, on November 20,1980, the Special Fund knew of the claim under section 15 (subd 8, par [f]) of the Workers’ Compensation Law and attended a hearing pursuant to such a notice. The board concluded that, since the Special Fund was on notice of the November 20,1980 hearing, this indicated that the board’s file had contained a C-250 form prior to November 19,1981. Additionally, the fact that the Special Fund held a conference on the claim for reimbursement on February 21,1980 *894substantiates the existence of the C-250 form prior to the finding of permanency. The board's decision that the C-250 form was merely misplaced but had been timely served is based on substantial evidence and should, therefore, be affirmed. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Mikoll and Levine, JJ., concur.